DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al., US 2002/0187327.
Regarding claims 1 and 5, Nagaraj teaches an article comprising interior channels coated by a layer of yttria, alumina, and aluminide (Abstract, ¶ [0012]). Nagaraj teaches that the coating may be applied to a portion of the interior channel that is not accessible to line-of-sight deposition (¶ [0012]). Nagaraj teaches that the coating is uniform and is deposited “throughout the internal passages” (i.e., is conformal) (¶ [0018]). 
The teachings of Nagaraj differ from the present invention in that Nagaraj does not explicitly teach that the coating is substantially porosity-free. It is, however, assumed that the coating of Nagaraj is substantially porosity-free because Nagaraj does not teach the presence of pores in the coating. Additionally, it would have been obvious to one of ordinary skill in the art to make the coating of Nagaraj be porosity-free because Nagaraj teaches that the purpose of the coating is to protect the surface of the coated article, and one of ordinary skill in the art would have understood that the presence of pores in the coating would likely decrease the coating’s ability to protect the article. It would also have been obvious to one of ordinary skill in the art to make the coating of Nagaraj be porosity-free because Nagaraj does not teach that the coating is to be porous, and it would have been 
The teachings of Nagaraj also differ from the present invention in that Nagaraj does not explicitly teach that the coating layer is present on the outer surface of the product in addition to the interior surface. The deposition technique taught by Nagaraj (chemical vapor deposition), however, would likely apply coating material to all exposed surfaces of the article, including the exterior surface, as would have been understood by one of ordinary skill in the art. 
Regarding the limitation in claim 1 stating that the article is “shaped to mechanically couple to an interior of a processing chamber,” this limitation appears to be a statement of intended use that does not impart any specific structural limitations. Note that Applicant’s specification does not articulate any specific shapes as being shapes that are “shaped to mechanically couple to an interior of a processing chamber,” and virtually any shape could be coupled to an interior of a chamber, depending on the shape of the chamber, location within the chamber, and intended mechanical coupling method. Similarly, the limitations stating that the exterior and interior surface “correspond to surfaces that are exposed to a plasma when used in the processing chamber” is a statement of intended use that does not impart any specific structural limitations, and so cannot distinguish the claimed invention.

Regarding claim 2, the teachings of Nagaraj differ from the present invention in that Nagaraj does not teach any specific aspect ratio for the interior channel. It would, however, have been obvious to one of ordinary skill in the art that the coating of Nagaraj could be applied to virtually any shape of interior channel, and one of ordinary skill in the art would have understood the need to select an appropriate aspect ratio based on the intended use and desired geometry of the coated article. Additionally, the recited aspect ratio appears to be a recitation of an arbitrary size and/or proportion, and as such cannot distinguish the claimed invention; see MPEP 2144.04 (IV).

Regarding claim 3, the teachings of Nagaraj differ from the present invention in that while Nagaraj teaches that the coating may be applied to any component with a surface that is susceptible to 

Regarding claim 4, Nagaraj teaches that the coating may have a thickness of 3 microns (3000 nm) or less (abstract). 

Regarding claim 6, Nagaraj teaches additional adhesion layers (¶ [0017]). Alternatively, Nagaraj teaches an aluminide coating underlying the yttria coating (¶ [0012]) that may correspond to the claimed adhesion layer. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al., US 2002/0187327, as applied above, in view of Hebsur, US 6454992.
Regarding claim 7, the teachings of Nagaraj differ from the present invention in that Nagaraj does not teach matching the thermal expansion coefficient of the coating to within 10% of that of the coated article. It is, however, well-known in the art to match the thermal expansion coefficient of a coating to that of the substrate in order to prevent cracking or delamination of the coating. See, for example, Hebsur’s col. 1 ln. 26-27, which teaches that a thermal expansion mismatch results in rapid coating degradation. It would have been obvious to one of ordinary skill in the art to make the coating of Nagaraj have a thermal expansion coefficient that was as close to that of the substrate as possible, including within 10% or less, as doing so would prevent coating degradation.

Response to Arguments
Applicant's arguments filed 2-10-2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Nagaraj does not teach an article that is shaped to mechanically couple to an interior of a processing chamber. As discussed above, however, this limitation does not impart any specific structural limitations on the claimed article, as applicant’s specification does not articulate any specific shapes as being shapes that are “shaped to mechanically couple to an interior of a processing chamber,” and virtually any shape could be coupled to an interior of a chamber, depending on the shape of the chamber, location within the chamber, and intended mechanical coupling method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785